Appeal by the defendant from four judgments of the County Court, Westchester County (Cowhey, J.), all rendered November 9, 1993, convicting him of attempted burglary in the second degree (two counts, one each as to Superior Court Information Nos. 93-00961S and 93-00963S) and burglary in the second degree (two counts, one each as to Superior Court Information Nos. 93-00962S and 93-00964S), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.